The only exception which need be considered in connection with this conviction of escape in violation of G. L. c. 268, § 16A (as inserted by St. 1943, c. 19, § 2, and as amended by St. 1955, c. 770, § 83),1 is the one taken by the defendant to the denial of her motion for a directed verdict made at the close of all the evidence. It is conceded by the Commonwealth that the librarian who was conducting the nature walk in which the defendant was participating at the time she disappeared from view was not “designated a correctional officer” within the meaning of G. L. c. 125, § 13 (as appearing in St. 1955, c. 770, § 11, and as amended by St. 1957, c. 777, § 4), and the evidence was insufficient to warrant a finding that the librarian was any other type of “officer” within the meaning of G. L. c. 268, § 16A. Cf. Commonwealth v. Antonelli, 345 Mass. 518, 520-521 (1963). There was no evidence that the defendant absented herself (cf. Commonwealth v. LaRochelle, 264 Mass. 490,492 [1928J) from the three hundred acres of grounds which encompassed and were described as belonging to the institution at Framingham and which were thus “appurtenant thereto” within the meaning of § 16A. See Commonwealth v. Curley, 101 Mass. 24, 25 (1869). The mere fact that the *850defendant’s whereabouts were unknown to any officer or employee of the institution for an interval of approximately five hours did not warrant an inference that the defendant had left the grounds during that interval. The defendant’s exceptions are sustained, the verdict is set aside, and judgment is to be entered for the defendant.
Robert V. Greco for the defendant. Terence M. Troyer, Assistant District Attorney, for the Commonwealth.

So ordered.


 “A prisoner who escapes or attempts to escape from the Massachusetts Correctional Institution, Framingham, or from land appurtenant thereto, or from the custody of any officer thereof, or while being conveyed to or from said correctional institution, may be pursued and recaptured and shall be punished ....”